Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2011/0067434 to Miura et al (Miura).
In Reference to Claim 1
Miura discloses a compressor compressing a refrigerant including hydrocarbon fluoride prone to disproportionation, the compressor comprising: a casing (Fig. 1, 10); a compression mechanism (Fig. 1,  12) housed in the casing; an electric motor (Fig. 1, 16) driving the compression mechanism; a drive shaft (Fig. 1, 13) connecting the compression mechanism with the electric motor; a bearing portion (Fig. 2, 21) rotatably supporting the drive shaft; and a heat generation suppression portion (Fig. 2, annotated by the examiner) formed on a contact portion of the drive shaft and the bearing portion, the heat generation suppression portion suppressing excessive heat generation due to line contact of an end edge portion of the bearing portion with the drive shaft during rotation of the drive shaft by suppressing the line contact between a corner of the end edge portion and an outer peripheral surface of the drive shaft despite a tilting motion of the drive shaft with respect to the bearing portion, wherein the heat generation suppression portion includes two elastic bearing portions that deform to maintain surface contact (Paragraph 60 of Miura) with two different portions of the outer peripheral surface of the drive shaft.

    PNG
    media_image1.png
    728
    539
    media_image1.png
    Greyscale

In Reference to Claim 2
Miura discloses the end edge portion (Fig. 2, annotated by the examiner) is provided at each of an upper end (Fig. 2, 22) and a lower end of the bearing portion (Fig. 2, 21) as the two elastic bearing portions, each elastic bearing portion being formed to be elastic due to thin structure in that an outer diameter (As showed in Fig. 2, groove K is formed on the main and sub-bearing, therefore, the outer diameter of the heat generation section is smaller) of the elastic bearing portion is smaller than that of BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/MH/vdApplication No.: 16/480,223Docket No.: 4633-0696PUS1 Reply to Office Action of February 07, 2022Page 3 of 9a main body portion except for the end edge portion, and the heat generation suppression portion is made of the elastic bearing portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of WO2010/042781 to Nappa.
In Reference to Claim 8
Miura discloses the refrigerant compressor with the main bearing and the sub bearing with heat generation sections.
Miura does not teach the working media of the compressor.
Nappa teaches the refrigerant is HFO-1123 (Abstract)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Nappa into the invention of Miura.  Doing so, would result in HFO-1123 being used as refrigerant in the system of Miura, since both inventions of Miura and Nappa are for refrigeration cycles, and Nappa provides a working media with a predictable result on success.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.
Starting on Page 5 to Page 8, the Applicant argues the USC 25 102 Claim rejection to Claim 1.  The argument is true.  However, it is based on the amended claim. The argument is moot in terms of the new ground of rejection.
Starting on Page 8, the Applicant argues the USC 103 Claim rejection.  The argument is based on the argument to Claim 1.  Since Claim 1 is rejected in the new ground of rejection, therefore, this argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/5/2022